                 IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                       Plaintiffs,

                  v.

 DOMINIQUE KYLE JAMES SWAIN,              Case No. 3:19-cr-00088-SLG-DMS

                       Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
           MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      Before the Court is Defendant’s request to enter a guilty plea to Count 1 of

the Indictment, Felon in Possession of a Firearm. Pursuant to Rule 11 of the

Federal Rules of Criminal Procedure, this matter was referred to the Honorable

Magistrate Judge Deborah M. Smith by the District Court, with the written and oral

consents of Defendant, counsel for Defendant, and counsel for the United States.

      Judge Smith issued a Final Report and Recommendation at Docket 66, in

which she recommended that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment and vacate the Final Pretrial Conference and

Trial by Jury. No objections to the Final Report and Recommendation were filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS the Defendant’s plea of
guilty to Count 1 of the Indictment which charges: Title 18, United States Code,

Section 922(g)(1) and 924(a)(2) – Felon in Possession of a Firearm and admission

to the forfeiture allegation. IT IS FURTHER ORDERED that The Final Pretrial

Conference and the Trial by Jury dates are vacated.

      DATED this 12th day of February, 2020 at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




Case No. 3:19-cr-00088, USA v. Dominique Kyle James Swain
Order re Final Report and Recommendation
Page 2 of 2
